fDETAILED ACTION

1. It is hereby acknowledged that 17/257102 the following papers have been received and placed of record in the file: Remark date 12/30/20.  																											  

Oath/Declaration
2. The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
3. The applicant’s drawings submitted are acceptable for examination purposes. 


Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5. Claims 23-25, 27-34, 36, 37, 39 are rejected under 35 U.S.C. §103 as being unpatentable over Padmanabhan et al(US 2015/00409632A1)  in view of Huang (WO 2015018323)

Regarding claim 23, Padmanabhan teaches a method, by a switch in a software defined networking (SDN) network managed by a controller, to achieve hitless resynchronization during a controller upgrade; (see Padmanabhan paragraph [0094] explains forwarding elements are still running old version and network control applications are preparing data to be updated on the forwarding elements before pushing the data to the forwarding elements, Fig.6, 3)
 wherein the switch is to process packets using a non-upgraded set of flow entries before the controller upgrade; (see Padmanabhan paragraph [0094] explains forwarding elements are still running old version and network control applications are preparing data to be updated on the forwarding elements before pushing the data to the forwarding elements)
wherein the switch is to process packets using an upgraded set of flow entries after the controller upgrade; (see Padmanabhan paragraph [0094] explains forwarding elements are still running old version and  controllers 710 and 711 running the new version of network control applications are preparing data to be updated on the forwarding elements before pushing the data to the forwarding elements)
 the method comprising: installing the upgraded set of flow entries so that a packet processing pipeline of the switch includes both the non-upgraded set of flow entries and the upgraded set of flow entries; (see Padmanabhan paragraph [0108] explains controller nodes have been completely upgraded, the upgraded controller nodes of some embodiments push the new version of the network state to the forwarding elements.  The upgraded network state is stored on the physical forwarding elements along with the current version of the network state that is being managed by the old-version controller nodes>;[0110] explains controller nodes to update the forwarding elements with the old and new versions of forwarding data…)  
processing non-tunneled packets using the non-upgraded set of flow entries; (see Padmanabhan paragraph [0094] explains forwarding elements are still running old version and network control applications are preparing data to be updated on the forwarding elements before pushing the data to the forwarding elements)
and processing non-tunneled packets using the upgraded set of flow entries after all switches managed by the controller have installed upgraded flow entries. (see Padmanabhan paragraph [0097],[0098],[0112] explains decode ingress tunnel decap[0115] explains new version to forwarding elements)
While Padmanabhan explains flow matches on a version bit associated with the packet version, see paragraph [0105],[0112], and bit for new version and for remaining controllers see paragraph [0123], [0125]) does not alone explicitly disclose processing tunneled packets that have a tunnel upgrade status indicator set in a tunnel header using the non-upgraded set of flow entries, while processing tunneled packets that do not have the tunnel upgrade status indicator set in the tunnel header using the upgraded set of flow entries;
However combined with analogous art Huang teaches header to determine tunneling (see paragraph [0040])
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Padmanabhan with Huang’s method or tunneling through software defined network.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data to be able to support multiple tunnel technologies without creating more complexity (See paragraph [0009])  
Regarding claim 24, the modified Padmanabhan taught the method of claim 23, as described above.  The modified Padmanabhan further teaches wherein the non-upgraded set of flow entries includes a flow entry that includes an instruction to set a tunnel upgrade status indicator in a tunnel header of a packet that is to be tunneled out of the switch. (See paragraph [0112] explains match records in the primary table based on a version bit; see Singh column 7 lines 65-column 8 line 27 explains header for determining tunneling)
Regarding claim 25, the modified Padmanabhan taught the method of claim 24, as described above.  The modified Padmanabhan further teaches wherein the tunnel header is a Virtual Extensible Local Area Network (VxLAN) header;
 and wherein the tunnel upgrade status indicator is a reserved bit in the VxLAN header.(see Huang  paragraph [0040] explains VxLAN header for tunneling; see Padmanabhan paragraph [0123], [0125] for new version bits  )  

Regarding claim 27. The method of claim 23, as described above.  The modified Padmanabhan further teaches further comprising setting a pipeline upgrade status indicator of a non-tunneled packet to cause the non-tunneled packet to be processed using the non-upgraded set of flow entries. (see Padmanabhan paragraph [0095] ,[0105], [0123] explains version bits for flipping and new version of network state should be used)
Regarding claim 28, the modified Padmanabhan taught the method of claim 27, as described above.  The modified Padmanabhan further teaches wherein each flow entry in the upgraded set of flow entries includes a match condition that a pipeline upgrade status indicator is not set. (see Padmanabhan paragraph [0095] ,[0105], [0123] explains version bits for flipping and new version of network state should be used)
Regarding claim 29, the modified Padmanabhan taught the method of claim 27, as described above.  The modified Padmanabhan further teaches wherein the pipeline upgrade status indicator of the non-tunneled packet is a bit in a metadata field associated with the non-tunneled packet. (see Padmanabhan paragraph [0095] ,[0105], [0123] explains version bits)
Regarding claim 30, the modified Padmanabhan taught the method of claim 27, as described above.  The modified Padmanabhan further teaches further comprising setting a value of a pipeline upgrade status indicator of a tunneled packet to a value of a tunnel upgrade status indicator in a tunnel header of the tunneled packet to cause the tunneled packet to be processed using either the non-upgraded set of flow entries or the upgraded set of flow entries depending on the value of the tunnel upgrade status indicator in the tunnel header of the tunneled packet. (See paragraph [0112] explains match records in the primary table based on a version bit; see Singh column 7 lines 65-column 8 line 27 explains header for determining tunneling)
Regarding claim 31, the modified Padmanabhan taught the method of claim 30, as described above.  The modified Padmanabhan further teaches wherein the pipeline upgrade status indicator of the tunneled packet is a bit in a metadata field associated with the tunneled packet. (See paragraph [0112] explains match records in the primary table based on a version bit; see Singh column 7 lines 65-column 8 line 27 explains header for determining tunneling)
Regarding claim 32, Padmanabhan teaches a method, by a controller in a software defined networking (SDN) network, to achieve hitless resynchronization of a switch during a controller upgrade; (see Padmanabhan paragraph [0094] explains forwarding elements are still running old version and network control applications are preparing data to be updated on the forwarding elements before pushing the data to the forwarding elements, Fig.6, 3)wherein the switch is to process packets using a non-upgraded set of flow entries before the controller upgrade; (see Padmanabhan paragraph [0094] explains forwarding elements are still running old version  and  controllers 710 and 711 running the new version of network control applications are preparing data to be updated on the forwarding elements before pushing the data to the forwarding elements) wherein the switch is to process packets using an upgraded set of flow entries after the controller upgrade; the method comprising: configuring the switch to install the upgraded set of flow entries so that a packet processing pipeline of the switch includes both the non-upgraded set of flow entries and the upgraded set of flow entries; (see Padmanabhan paragraph [0094] explains forwarding elements are still running old version  and  controllers 710 and 711 running the new version of network control applications are preparing data to be updated on the forwarding elements before pushing the data to the forwarding elements) configuring the switch to process non-tunneled packets using the non-upgraded set of flow entries; (see Padmanabhan paragraph [0108] explains controller nodes have been completely upgraded, the upgraded controller nodes of some embodiments push the new version of the network state to the forwarding elements.  The upgraded network state is stored on the physical forwarding elements along with the current version of the network state that is being managed by the old-version controller nodes>)  
 and configuring the switch to process non-tunneled packets using the upgraded set of flow entries in response to a determination that all switches managed by the controller have installed upgraded flow entries. (see Padmanabhan paragraph [0097],[0098],[0112] explains decode ingress tunnel decap[0115] explains new version to forwarding elements)
While Padmanabhan explains flow matches on a version bit associated with the packet version, see paragraph [0105],[0112], and bit for new version and for remaining controllers see paragraph [0123], [0125]) does not alone explicitly disclose processing tunneled packets that have a tunnel upgrade status indicator set in a tunnel header using the non-upgraded set of flow entries, while processing tunneled packets that do not have the tunnel upgrade status indicator set in the tunnel header using the upgraded set of flow entries;
However combined with analogous art Huang teaches header to determine tunneling (see paragraph [0040])
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Padmanabhan with Huang’s method or tunneling through software defined network.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data to be able to support multiple tunnel technologies without creating more complexity (See paragraph [0009])  

Regarding claim 33, the modified Padmanabhan taught the method of claim 32, as described above.  The modified Padmanabhan further teaches wherein the non-upgraded set of flow entries includes a flow entry that includes an instruction to set a tunnel upgrade status indicator in a tunnel header of a packet that is to be tunneled out of the switch. (See paragraph [0112] explains match records in the primary table based on a version bit; see Singh column 7 lines 65-column 8 line 27 explains header for determining tunneling)
Regarding claim 34, the modified Padmanabhan taught the method of claim 33, as described above.  The modified Padmanabhan further teaches wherein the tunnel header is a Virtual Extensible Local Area Network (VxLAN) header; and wherein the tunnel upgrade status indicator is a reserved bit in the VxLAN header. (see Huang  paragraph [0040] explains VxLAN header for tunneling; see Padmanabhan paragraph [0123], [0125] for new version bits  )  
Regarding claim 36, the modified Padmanabhan taught the method of claim 32, as described above.  The modified Padmanabhan further teaches wherein the determination that all switches managed by the controller have installed upgraded flow entries is based on a determination that all switches managed by the controller include a test flow entry; wherein the test flow entry is a flow entry that is known to be included only in upgraded flow entries. (see Padmanabhan paragraph [0095] ,[0105], [0123] explains version bits for flipping and new version of network state should be used)
Regarding claim 37. Padmanabhan teaches a network device to function as a switch managed by a controller in a software defined networking (SDN) network to achieve hitless resynchronization during a controller upgrade; wherein the switch is to process packets using a non-upgraded set of flow entries before the controller upgrade; (see Padmanabhan paragraph [0094] explains forwarding elements are still running old version and network control applications are preparing data to be updated on the forwarding elements before pushing the data to the forwarding elements, Fig.6, 3) wherein the switch is to process packets using an upgraded set of flow entries after the controller upgrade; (see Padmanabhan paragraph [0094] explains forwarding elements are still running old version  and  controllers 710 and 711 running the new version of network control applications are preparing data to be updated on the forwarding elements before pushing the data to the forwarding elements) the network device comprising: processing circuitry; and a non-transitory machine-readable storage medium having stored therein a resync component which, when executed by the processing circuitry, causes the switch to: install the upgraded set of flow entries so that a packet processing pipeline of the switch includes both the non-upgraded set of flow entries and the upgraded set of flow entries; (see Padmanabhan paragraph [0108] explains controller nodes have been completely upgraded, the upgraded controller nodes of some embodiments push the new version of the network state to the forwarding elements.  The upgraded network state is stored on the physical forwarding elements along with the current version of the network state that is being managed by the old-version controller nodes>)   process non-tunneled packets using the non-upgraded set of flow entries; (see Padmanabhan paragraph [0094] explains forwarding elements are still running old version and network control applications are preparing data to be updated on the forwarding elements before pushing the data to the forwarding elements); and process non-tunneled packets using the upgraded set of flow entries after all switches managed by the controller have installed upgraded flow entries. (see Padmanabhan paragraph [0097],[0098],[0112] explains decode ingress tunnel decap[0115] explains new version to forwarding elements)
While Padmanabhan explains flow matches on a version bit associated with the packet version, see paragraph [0105],[0112], and bit for new version and for remaining controllers see paragraph [0123], [0125]) does not alone explicitly disclose processing tunneled packets that have a tunnel upgrade status indicator set in a tunnel header using the non-upgraded set of flow entries, while processing tunneled packets that do not have the tunnel upgrade status indicator set in the tunnel header using the upgraded set of flow entries;
However combined with analogous art Huang teaches header to determine tunneling (see paragraph [0040])
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Padmanabhan with Huang’s method or tunneling through software defined network.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data to be able to support multiple tunnel technologies without creating more complexity (See paragraph [0009])  

Regarding claim 39, Padmanabhan teaches a network device to function as a controller in a software defined networking (SDN) network to achieve hitless resynchronization of a switch during a controller upgrade; (see Padmanabhan paragraph [0094] explains forwarding elements are still running old version and network control applications are preparing data to be updated on the forwarding elements before pushing the data to the forwarding elements, Fig.6, 3) wherein the switch is to process packets using a non-upgraded set of flow entries before the controller upgrade; (see Padmanabhan paragraph [0094] explains forwarding elements are still running old version and network control applications are preparing data to be updated on the forwarding elements before pushing the data to the forwarding elements) wherein the switch is to process packets using an upgraded set of flow entries after the controller upgrade; (see Padmanabhan paragraph [0094] explains forwarding elements are still running old version  and  controllers 710 and 711 running the new version of network control applications are preparing data to be updated on the forwarding elements before pushing the data to the forwarding elements)the network device comprising: processing circuitry; and a non-transitory machine-readable storage medium having stored therein a resync component which, when executed by the processing circuitry, causes the network device to: configure the switch to install the upgraded set of flow entries so that a packet processing pipeline of the switch includes both the non-upgraded set of flow entries and the upgraded set of flow entries; configure the switch to process non-tunneled packets using the non-upgraded set of flow entries; (see Padmanabhan paragraph [0108] explains controller nodes have been completely upgraded, the upgraded controller nodes of some embodiments push the new version of the network state to the forwarding elements.  The upgraded network state is stored on the physical forwarding elements along with the current version of the network state that is being managed by the old-version controller nodes>)   and configure the switch to switch to processing non-tunneled packets using the upgraded set of flow entries in response to a determination that all switches managed by the controller have installed upgraded flow entries. (see Padmanabhan paragraph [0097],[0098],[0112] explains decode ingress tunnel decap[0115] explains new version to forwarding elements)
While Padmanabhan explains flow matches on a version bit associated with the packet version, see paragraph [0105],[0112], and bit for new version and for remaining controllers see paragraph [0123], [0125]) does not alone explicitly disclose processing tunneled packets that have a tunnel upgrade status indicator set in a tunnel header using the non-upgraded set of flow entries, while processing tunneled packets that do not have the tunnel upgrade status indicator set in the tunnel header using the upgraded set of flow entries;
However combined with analogous art Huang teaches header to determine tunneling (see paragraph [0040])
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Padmanabhan with Huang’s method or tunneling through software defined network.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data to be able to support multiple tunnel technologies without creating more complexity (See paragraph [0009])  


6. Claims 26, 35, 38, 40 are rejected under 35 U.S.C. §103 as being unpatentable over Padmanabhan et al(US 2015/00409632A1)  in view of Huang (WO 2015018323)in further view of NPL- Mark Reitblatt- Abstractions for Network Update,  

Regarding claim 26, the modified Padmanabhan taught the method of claim 23, as described above.  The modified Padmanabhan alone does not teach these limitations however combined with Reitblatt further teaches comprising removing the non-upgraded set of flow entries after the non-upgraded set of flow entries have not been matched for at least a threshold length of time. (see Reitblatt page 323 column 2 explains for example, the OpenFlow API allows a controller to install rules that each specify a pattern that matches on bits in the packet header, actions performed on matching packets (such as drop, forward, or divert to the controller), a priority (to disambiguate between overlapping patterns), and timeouts (to allow the switch to remove stale rules))  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified Padmanabhan with Reitblatt- Abstractions for Network Update.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data to improve on reliable software updates which may be semantic guarantees  (See page 323 column 2 paragraph 3)  

Regarding claim 35, the modified Padmanabhan taught the method of claim 32, as described above.  The modified Padmanabhan alone does not teach these limitations however combined with Reitblatt further teaches comprising configuring the switch to remove the non-upgraded set of flow entries in response to a determination that the non-upgraded set of flow entries have not been matched for at least a threshold length of time. (see Reitblatt page 323 column 2 explains for example, the OpenFlow API allows a controller to install rules that each specify a pattern that matches on bits in the packet header, actions performed on matching packets (such as drop, forward, or divert to the controller), a priority (to disambiguate between overlapping patterns), and timeouts (to allow the switch to remove stale rules))  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified Padmanabhan with Reitblatt- Abstractions for Network Update.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data to improve on reliable software updates which may be semantic guarantees  (See page 323 column 2 paragraph 3)  

Regarding claim 38, the modified Padmanabhan taught the network device of claim 37, wherein the resync component, when executed by the processing circuitry, as described above.  The modified Padmanabhan alone does not teach these limitations however combined with Reitblatt further teaches causes the switch to remove the non-upgraded set of flow entries after the non-upgraded set of flow entries have not been matched for at least a threshold length of time. (see Reitblatt page 323 column 2 explains for example, the OpenFlow API allows a controller to install rules that each specify a pattern that matches on bits in the packet header, actions performed on matching packets (such as drop, forward, or divert to the controller), a priority (to disambiguate between overlapping patterns), and timeouts (to allow the switch to remove stale rules))  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified Padmanabhan with Reitblatt- Abstractions for Network Update.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data to improve on reliable software updates which may be semantic guarantees  (See page 323 column 2 paragraph 3)  

Regarding claim 40, the modified Padmanabhan taught the network device of claim 39, as described above.  The modified Padmanabhan alone does not teach these limitations however combined with Reitblatt further teaches wherein the resync component, when executed by the processing circuitry, further causes the network device to configure the switch to remove the non-upgraded set of flow entries in response to a determination that the non-upgraded set of flow entries have not been matched for at least a threshold length of time. (see Reitblatt page 323 column 2 explains for example, the OpenFlow API allows a controller to install rules that each specify a pattern that matches on bits in the packet header, actions performed on matching packets (such as drop, forward, or divert to the controller), a priority (to disambiguate between overlapping patterns), and timeouts (to allow the switch to remove stale rules))  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified Padmanabhan with Reitblatt- Abstractions for Network Update.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data to improve on reliable software updates which may be semantic guarantees  (See page 323 column 2 paragraph 3)  

Examiner’s Note:
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure:
Shah (10812632) explains the VMs, for instance, may send traffic to each other and may belong to common multicast groups. The hypervisor, may provide a software layer allowing (among other functionality) multiple VMs to share a single physical NIC, and may handle sending network data, e.g., frames or packets, frames between VMs and replicating frames to multiple VMs. In order to support multiple queues, network port partitioning, network tunneling protocols, SR-IOV, Software Defined Networking (SDN), and Virtual Switch Acceleration (VSA), the NIC may perform selected tasks for network flow processing. Network virtualizations such as VXLAN or NVGRE may be used to create network overlays using encapsulation or tunneling protocols. In some cases, network overlays may increase the processing applied to identify virtual entities. The tunnel identifier (e.g. VXLAN virtual network identifier (VNI)) and/or the outer DMAC may be included in virtual entity assignments. To insert such identifiers, the CFA may support header editing capabilities, decapsulation (e.g., removing tunnel headers), and/or VLAN tag updates.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478